On Application for Rehearing.
William R. Rummler, of Chicago, Ill. (Edward R. Bosley, of Buffalo, N. Y., of counsel), for plaintiff.
J. William Ellis, of Buffalo, N. Y., for defendants.
HAZEL, District Judge.
[6] The patent is limited to a process of drying or hardening siccative coatings, and when defendants’ kilns are supplied at the same time with moisture and heat from the apparatus, the air being circulated by blower, fan, or other medium to accomplish the process of drying siccative coatings, the infringement in my opinion is complete. The stipulation of the parties to which my attention is now drawn, entered into before trial, states in effect that the supplemental bill bringing in the Cutler Desk Company may be considered amended to specifically charge each of the defendants with themselves using the apparatus described in paragraph 15 of the answer to the original bill, etc. The stipulation does not admit that the Cutler Desk Company is using or had used the process .or apparatus for drying siccative coatings. The answer to the original bill of the Cutler Dry Kiln Company, Inc., admits that it used a device embodying the elements of the patent in suit, but that answer is not binding *79on the Cutler Desk Company. The latter in its answer denies infringement or use of the process for drying siccative coatings, and its kilns for drying siccative coatings have no means for artificially increasing the moisture. For this reason the injunction against the the Cutler Desk Company should not issue. Counsel for defendants states that, if the decision of the court is affirmed on appeal, plaintiff will have ample-opportunity to determine by the testimony of officers of the Kiln Company if any profits and damages have been sustained because of the acts of the Desk Company. This suggests retaining jurisdiction of this question relating to the infringement by the Desk Company until such testimony is taken on the accounting. The decree will therefore provide for granting relief under the supplemental bill as the equities of the case may require when the master makes his report to the court. Allowance of costs also reserved.